Citation Nr: 0815206	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-25 001A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of both feet and the first great toes.

2.  Entitlement to an increased compensable evaluation for 
status post distal phalanx fracture of the left middle finger 
with open reduction internal fixation.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1993. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the veteran's request, a hearing on these matters was 
scheduled before a Veterans Law Judge on January 29, 2008.  
The veteran did not appear for his hearing.  

In a statement received on January 29, 2008, the veteran 
indicated that he had only recently returned to Louisiana 
after attending to his elderly mother, who had been injured 
in a fall.  Since his return, he had had some difficulty 
obtaining certain medical records.  He requested that his 
hearing be rescheduled.  

The Board finds that the veteran provided good cause for his 
failure to appear for his hearing.  Therefore, given the 
expressed intent of the appellant to have a hearing before a 
Veterans Law Judge sitting at the RO, this case must be 
returned to the RO to arrange for such a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge sitting at the 
RO.  After the hearing is conducted, the 
case should be returned to the Board, in 
accordance with appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112.  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


 
